DECISION OF DISMISSAL
This matter is before the court on its own motion to dismiss for lack of prosecution.
In its March 29, 2010, Journal Entry, the court stated that Plaintiffs have an obligation to move their appeal forward and to fulfill their obligations to provide requested information to Defendant. Plaintiffs previously stated that the requested information was available and they needed time to gather it for Defendant. In its Journal Entry, the court granted Plaintiffs additional time until April 19, 2010, to provide Defendant with requested information.
On April 23, 2010, Defendant's representative, Annmarie Slater (Slater), Auditor, wrote to the court stating that Plaintiffs have not provided "any documentation or further communications."
On April 29, 2010, Slater wrote that on that date she received "a one page letter from Mr. Certain," claiming "mileage, travel, uniform/cleaning and moving expenses. Unfortunately no documentation or substantiation was attached." In his letter to Slater dated April 19, 2010, Mr. Certain apologized for the "elementary response."
In its Journal Entry, the court stated that if Plaintiffs failed to provide the requested documentation or a written explanation, their appeal would be dismissed. Plaintiffs have failed *Page 2 
to provide the requested documentation or a written explanation stating why they are unable to fulfill their obligations. Plaintiffs have been given multiple opportunities to document expenses claimed on their income tax returns. As of this date, they have failed to submit the documentation required by statute. Defendant requests in its letter of April 29, 2010, that "the conference decision be upheld by the court due to the lack of substantiation for the plaintiff's claims."
Plaintiffs have failed to prosecute their appeal. Now, therefore,
IT IS THE DECISION OF THIS COURT that this matter be dismissed.
Dated this ___ day of May 2010.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This document was signed by Presiding Magistrate Jill A.Tanner on May 11, 2010, and filed and entered the same day. *Page 1